 THE METHODIST HOMEThe Methodist Home and Service Employees Interna-tional Union, Local 579, AFL-CIO, CLC. Case11-CA-7134January 27, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEUpon a charge filed on August 2, 1977, by ServiceEmployees International Union, Local 579, AFL-CIO, CLC, herein called the Union, and duly servedon The Methodist Home, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 11,issued a complaint on September 20, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 9, 1977,following a Board election in Case I l-RC-4251 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about July 15, 1977, and continuing to date,and more particularly on September 7, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On September 30, 1977,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On October 17, 1977, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer to complaintand Motion for Summary Judgment. Subsequently,on October 21, 1977, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'smotion to strike portions of Respondent's answer tocomplaint and Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause and notice to takeI Official notice is taken of the record in the representation proceeding,Case II-RC-4251, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,234 NLRB No. 84deposition and request for consent of Board officialsto testify, produce Board records, and answer inter-rogatories.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits that ithas refused to bargain as alleged but attacks theUnion's certification on the basis that (1) a unitincluding charge nurses is inappropriate, and (2) itsobjections in the underlying representation case wereimproperly overruled without a hearing. Counsel forGeneral Counsel argues that there are no matterswarranting a hearing because the issues concerningthe Union's certification were litigated and deter-mined in the representation case. We agree with theGeneral Counsel.A review of the record herein, including the recordin Case 1l-RC-4251, indicates that on October 12,1976, an Acting Regional Director approved aStipulation for Certification Upon Consent Electionin the unit found appropriate, which excluded chargenurses. On October 18, 1976, Respondent filed amotion for collateral investigation into the showingof interest alleging that charge nurses had activelysupported the Union's organizing effort. The Regionconducted the investigation and, by letter datedNovember 1, 1976, informed Respondent that theinvestigation revealed the Union's showing of inter-est had not been tainted by supervisory participationand the petition would continue to be processed. OnNovember 1, 1976, Respondent moved for reconsid-eration of that decision. The following day, theRegional Director issued an order withdrawingapproval of Stipulation for Certification Upon Con-sent Election and canceling election and notice ofhearing, in which, inter alia, he denied Respondent'smotion for reconsideration.A hearing was conducted on the petition onNovember 9, 1976. On December 23, 1976, theRegional Director issued a Decision and Direction ofElection in the unit found appropriate which includ-ed, inter alia, charge nurses. Respondent filed atimely request for review of the Regional Director'sDecision and Direction of Election, asserting, interalia, that the decision with respect to the supervisory1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus of the charge nurses warranted review andfurther that the Region's handling of the case hadbeen improper since the Regional Director refused toset forth the reasons which formed the bases for hisconclusions regarding the supervisory status ofcharge nurses. On January 19, 1977, the Board, bytelegraphic order (Member Murphy dissenting),granted the request for review with regard to thesupervisory status of the charge nurses but denyingthe request in all other respects. On April 1, 1977, theBoard (Member Walther dissenting) by telegraphicorder affirmed the Regional Director's Decision andDirection of Election. The election was conducted onApril 28, 1977.2 Thereafter, Respondent filed timelyobjections to the election alleging that (1) an activeunion supporter threatened an employee, who wasagainst the union, with a knife approximately 2 hoursprior to the election; (2) the Union distributed amisleading handbill; (3) the Union campaigned nearthe outside entrance to the voting area during thevoting period; (4) the Union coerced and harassedemployees; and (5) a union supporter ridiculed andintimidated one of Respondent's supervisor. On June9, 1977, after investigation of Respondent's objec-tions, the Regional Director issued a SupplementalDecision and Certification of Representative sustain-ing the challenges to three ballots, finding it unneces-sary to pass on one challenge, and overruling theobjections and certifying the Union. Respondentfiled a timely request for review of the RegionalDirector's Supplemental Decision and Certificationof Representative, contending, inter alia, that theRegional Director had improperly overruled theobjections without a hearing and had improperlywithdrawn his approval of the Stipulation for Certifi-cation Upon Consent Election upon learning of acharge nurse involvement in the Petitioner's cam-paign. The Board (with Member Murphy dissentingas to Objection I) by telegraphic order dated July 1,1977, denied the request as it raised no substantialissue warranting review. By that denial, the Boardnecessarily found that Respondent had not raisedissues warranting a hearing.3It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled2 The complaint erroneously alleges that the election occurred June 9,1977. The tally was 77 for, and 74 against, the Union, with 4 challengedballots.3 Williams Energy Company, 218 NLRB 1080, 1081 (1975).4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).s We hereby deny General Counsel's motion to strike portions ofRespondent's answer to complaint as lacking in merit.With respect to Respondent's request for consent of Board officials toto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.5On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a private nonprofit resident healthcare facility located in Orangeburg, South Carolina.During the preceding 12 months, Respondent hadgross revenues in excess of $500,000 and receivedgoods valued in excess of $50,000 from outside theState of South Carolina.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local 579,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:testify, produce Board records and answer interrogatories, we note that, itrelates to Regional Office files and personnel and their actions. Under Sec.102.118(aXI) of the Board's Rules and Regulations, Series 8, as amended,this request should ha,,e been addressed to the General Counsel since therequested documents and involved agency employees are under his control.We have been administratively advised that the General Counsel receivedthe request and has denied it. Accordingly, we find that the request is notproperly before us and is denied on that basis.536 THE METHODIST HOMEAll licensed practical nurses, charge nurses,nurses aides, orderlies, hostesses, activities aide,housekeeping, dietary, laundry, and maintenanceemployees at the Employer's Orangeburg, SouthCarolina, facility; but excluding all office clericalemployees, guards and supervisors as defined inthe Act.2. The certificationOn April 28, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region I 11, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 9, 1977, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 5, 1977, andcontinuing to date, and more particularly on August25, 1977, the Union has requested Respondent tobargain collectively with it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Commencing on or about July15, 1977, and continuing to date, and more particu-larly on September 7, 1977, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJuly 15, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Methodist Home is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Service Employees International Union, Local579, AFL-CIO, CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All licensed practical nurses, charge nurses,nurses aides, orderlies, hostesses, activities aide,housekeeping, dietary, laundry and maintenanceemployees at the Employer's Orangeburg, SouthCarolina, facility; but excluding all office clericalemployees, guards and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since June 9, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 15, 1977, andcontinuing to date, and more particularly on Septem-ber 7, 1977, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,The Methodist Home, Orangeburg, South Carolina,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union, Local 579, AFL-CIO, CLC, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All licensed practical nurses, charge nurses,nurses aides, orderlies, hostesses, activities aide,housekeeping, dietary, laundry and maintenanceemployees at the Employer's Orangeburg, SouthCarolina, facility; but excluding all office clericalemployees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Orangeburg, South Carolina, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region II11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER MURPHY, dissenting:In the underlying representation case, I would havegranted Respondent's request for review of RegionalDirector's Supplemental Decision and Certificationof Representative with respect to Respondent's Ob-jection 1. Therefore, contrary to my colleagues, Iwould deny the General Counsel's Motion forSummary Judgment.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ServiceEmployees International Union, Local 579, AFL-CIO, CLC, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All licensed practical nurses, charge nurses,nurses aides, orderlies, hostesses, activitiesaides, housekeeping, dietary, laundry, andmaintenance employees at the Employer'sOrangeburg, South Carolina, facility; butexcluding all office clerical employees,guards and supervisors as defined in the Act.THE METHODIST HOME538